 Case 2:09-cr-00656-SDW Document 410 Filed 06/15/20 Page 1 of 2 PageID: 12423




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA,                                Crim. Action No. 09-656 (SDW)

                        Plaintiff,

                  v.                                       ORDER

  GORDON D. MCDONALD,

                        Defendant.                         June 15, 2020


 WIGENTON, District Judge.
        The Court is in receipt of the parties’ submissions related to Gordon D. McDonald’s

 (“Defendant”) motion for Compassionate Release under the First Step Act, 18 U.S.C. §

 3582(c)(1)(A).   (See D.E. 406.).    The Court’s review of the Government’s opposition and

 supporting exhibits (see D.E. 408, 408-1, 408-2, 408-3, 408-4, 408-5, 408-6, 408-7, 408-8, 408-9)

 reflects that no certification or affidavit has been provided to support the extent of any specific

 protocols and procedures in place at the Defendant’s facility, FMC Lexington, to combat the

 spread of COVID-19 among the inmate population. Accordingly,

        IT IS on this 15th day of June, 2020,

        ORDERED that the Government shall provide a certification or affidavit that states the

 specific measures in place at FMC Lexington to prevent the spread of COVID-19 among the

 inmate population, including but not limited to: quarantining inmates infected with, symptomatic

 of, or exposed to the COVID-19 virus; facility-wide cleaning protocols; social distancing policies

 for inmates; the existence or frequency of inmate health evaluations and access to healthcare;


                                                 1
Case 2:09-cr-00656-SDW Document 410 Filed 06/15/20 Page 2 of 2 PageID: 12424



visitation procedures for inmates’ families and attorneys; newly admitted inmate protocol; and the

use of personal protective equipment by inmates and/or staff; 1 and it is further

        ORDERED that the Government’s certification or affidavit shall include the most up-to-

date number of active and confirmed COVID-19 cases among the inmate population and staff at

FMC Lexington, and, to the extent available, the specific number of active and confirmed cases in

the F-4 Unit where Defendant resides; and it is further

        ORDERED that in the same or separate certification or affidavit, the Government shall

state the current status of Defendant’s detention, including his room occupancy in the F-4 Unit,

and whether and to what extent Defendant is being monitored for COVID-19; and it is further

        ORDERED that the Government shall provide the requested supplemental certifications

and/or affidavits within 10 days of the date of this Order.

        SO ORDERED.

                                                         ___/s/ Susan D. Wigenton_____
                                                         SUSAN D. WIGENTON, U.S.D.J.


Orig:           Clerk
cc:             Parties




1
         To the extent FMC Lexington has different preventative procedures in its F-4 Unit, where Defendant
currently resides, the Government shall clearly state COVID-19 protocol applicable in the F-4 Unit.

                                                    2
